                                           Case 4:20-cv-00812-DMR Document 8 Filed 02/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        BERNADETTE BARNES,
                                   7                                                      Case No. 20-cv-00812-DMR
                                                      Plaintiff,
                                   8
                                                v.                                        ORDER OF RECUSAL
                                   9
                                        HANNA ANDERSSON, LLC, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12          This court, on its own motion, hereby recuses itself from any and all further proceedings in
Northern District of California
 United States District Court




                                                                                                           ISTRIC
                                  13   this matter.
                                                                                                      TES D      TC
                                  14                                                                TA




                                                                                                                          O
                                                                                               S




                                                                                                                           U
                                                                                              ED




                                                                                                                            RT
                                                                                                                         D
                                                                                                                  RDERE
                                  15          IT IS SO ORDERED.
                                                                                          UNIT




                                                                                                           OO
                                  16   Dated: February 11, 2020                                    IT IS S




                                                                                                                                  R NIA
                                                                                      ______________________________________
                                  17
                                                                                                   Donna M.aRyuM. Ryu
                                                                                          NO




                                                                                                     e D o n n
                                                                                                Judg
                                                                                                                                  FO
                                  18                                                            United States Magistrate Judge
                                                                                            RT




                                                                                                                              LI
                                                                                                   ER
                                                                                              H




                                  19
                                                                                                                          A

                                                                                                        N                     C
                                                                                                                          F
                                  20                                                                        D IS T IC T O
                                                                                                                  R
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
